                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. George Wesley Tyson, III                                              Docket No. 4:18-CR-17-1D

                               Petition for Action on Supervised Release

COMES NOW Shawn M. Lyon, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of George Wesley Tyson III, who, upon an earlier plea of guilty
to Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(l) and 18 U.S.C. § 924(a)(2), was
sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on June 9, 2020, to the custody
of the Bureau of Prisons for a term of 48 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months. On January 5, 2021, this case was
reassigned to the Honorable James C. Dever III.

    Tyson was released from custody on December 5, 2020, at which time the term of supervised release
commenced. On January 6, 2021 a Violation Report was submitted due to the defendant testing positive for
marijuana. The defendant was verbally reprimanded, counseled about his actions, cognitive intervention
skills were used, and Tyson was referred for a substance abuse assessment. The court agreed to continue
supervision. ,

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:
   d

On January 24, 2021, the undersigned officer scheduled a home contact with the defendant for the purpose
of obtaining a urinalysis screening; however, the defendant advised that he was experiencing COVID
related symptoms. On January 26, 2021, the defendant informed this officer that he had been to the hospital
and tested positive for COVID. Investigation revealed that the defendant did not have the virus, and he
fabricated these events in order to avoid taking a drug screen. During an office visit on January 29, 2021,
Tyson admitted to using Percocet and ecstasy, and he signed an admission of drug use form. Additionally,
on/about January 25, 2021, the defendant was stopped by officers with the Greenville Police Department,
and he failed to notify the probation officer within 72 hours as required. No charges were obtained. The
defendant was also referred for a substance abuse assessment, and he has failed to contact the treatment
agency as instructel As a sanction for these violations and to address mental health issues, we are
respectfully recommended that he be placed on home detention for a period of 90 days and attend mental
health treatment as instructed. The defendant signed a Waiver of Hearing agreeing to the proposed
modifications of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home detention program for a period
      of 90 days. The defendant shall be restricted to his residence at all times _except for pre-approved
      and scheduled absences for employment, education, religious activities, treatment, attorney visits,
      court appearances, court obligations or other activities as approved by the probation officer.

   2. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.
   j:
Except as herein modified, the judgment shall remain in full force and effect.




              Case 4:18-cr-00017-D Document 107 Filed 02/02/21 Page 1 of 2
George Wesley Tyson, III
Docket No. 4:18-CR-17-1D
Petition For Action
Page2
Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Dewayne L. Smith                                Isl Shawn M. Lyon
De'Yayne L. Smith                                   Shawn M. Lyon
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    150 Reade Circle
                                                    Greenville, NC 27858-1137
                                                    Phone:252-830-2337
                                                    Executed On: February 2, 2021

                                      ORDER OF THE COURT

Considered and ordered this       1.     day of   Fe. E, r: VCll'\t-j   , 2021, and ordered filed and
made a part of the records in the above case.

  -~C. Dever
Jani
       J\ci.v4-1
             III
U.S'. District Judge




   \/




              Case 4:18-cr-00017-D Document 107 Filed 02/02/21 Page 2 of 2
